(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

    ESQUIVEL-QUINTANA v. SESSIONS, ATTORNEY 

                   GENERAL


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

     No. 16–54. Argued February 27, 2017—Decided May 30, 2017
Petitioner, a citizen of Mexico and lawful permanent resident of the
  United States, pleaded no contest in a California court to a statutory
  rape offense criminalizing “unlawful sexual intercourse with a minor
  who is more than three years younger than the perpetrator.” Cal.
  Penal Code Ann. §261.5(c). For purposes of that offense, California
  defines “minor” as “a person under the age of 18.” §261.5(a). Based
  on this conviction, the Department of Homeland Security initiated
  removal proceedings under the Immigration and Nationality Act
  (INA), which makes removable “[a]ny alien who is convicted of an ag-
  gravated felony,” 8 U.S. C. §1227(a)(2)(A)(iii), including “sexual
  abuse of a minor,” §1101(a)(43)(A). An Immigration Judge ordered
  petitioner removed to Mexico. The Board of Immigration Appeals
  agreed that petitioner’s crime constituted sexual abuse of a minor
  and dismissed his appeal. A divided Court of Appeals denied his pe-
  tition for review.
Held: In the context of statutory rape offenses that criminalize sexual
 intercourse based solely on the ages of the participants, the generic
 federal definition of “sexual abuse of a minor” requires the age of the
 victim to be less than 16. Pp. 2–12.
    (a) Under the categorical approach employed to determine whether
 an alien’s conviction qualifies as an aggravated felony, the Court asks
 whether “ ‘the state statute defining the crime of conviction’ categori-
 cally fits within the ‘generic’ federal definition of a corresponding ag-
 gravated felony.” Moncrieffe v. Holder, 569 U.S. 184, 190. Petition-
 er’s state conviction is thus an “aggravated felony” only if the least of
 the acts criminalized by the state statute falls within the generic fed-
 eral definition of sexual abuse of a minor. Johnson v. United States,
2                 ESQUIVEL-QUINTANA v. SESSIONS

                                  Syllabus

    559 U.S. 133, 137. Pp. 2–3.
       (b) The least of the acts criminalized by Cal. Penal Code §261.5(c)
    would be consensual sexual intercourse between a victim who is al-
    most 18 and a perpetrator who just turned 21. Regardless of the ac-
    tual facts of the case, this Court presumes that petitioner’s conviction
    was based on those acts. Pp. 3–4.
       (c) In the context of statutory rape offenses that criminalize sexual
    intercourse based solely on the ages of the participants, the generic
    federal definition of “sexual abuse of a minor” requires that the vic-
    tim be younger than 16. The Court begins, as always, with the text.
    Pp. 4–7.
          (1) Congress added sexual abuse of a minor to the INA in 1996.
    At that time, the ordinary meaning of “sexual abuse” included “the
    engaging in sexual contact with a person who is below a specified age
    or who is incapable of giving consent because of age or mental or
    physical incapacity.” Merriam-Webster’s Dictionary of Law 454. By
    providing that the abuse must be “of a minor,” the INA focuses on
    age, rather than mental or physical incapacity. Accordingly, to quali-
    fy as sexual abuse of a minor, the statute of conviction must prohibit
    certain sexual acts based at least in part on the age of the victim.
    Statutory rape laws, which are one example of this category of
    crimes, generally provide that an older person may not engage in
    sexual intercourse with a younger person under the “age of consent.”
    Reliable dictionaries indicate that the “generic” age of consent in
    1996 was 16, and it remains so today. Pp. 4–6.
          (2) The Government argues that sexual abuse of a minor includes
    any conduct that is illegal, involves sexual activity, and is directed at
    a person younger than 18. For support, it points to the 1990 Black’s
    Law Dictionary, which defined sexual abuse of a minor as “[i]llegal
    sex acts performed against a minor by a parent, guardian, relative, or
    acquaintance” and defined “[m]inor” as “[a]n infant or person who is
    under the age of legal competence,” which in “most states” was “18.”
    But the generic federal offense does not correspond to the Govern-
    ment’s definition, for three reasons. First, the Government’s defini-
    tion is inconsistent with its own dictionary’s requirement that a spe-
    cial relationship of trust exist between the victim and offender.
    Second, in the statutory rape context, “of a minor” refers to the age of
    consent, not the age of legal competence. Third, the Government’s
    definition turns the categorical approach on its head by defining the
    generic federal offense as whatever is illegal under the law of the
    State of conviction. Pp. 6–7.
       (d) The structure of the INA, a related federal statute, and evi-
    dence from state criminal codes confirm that, for a statutory rape of-
    fense based solely on the age of the participants to qualify as sexual
                     Cite as: 581 U. S. ____ (2017)                    3

                                Syllabus

  abuse of a minor under the INA, the victim must be younger than 16.
  The INA lists sexual abuse of a minor as an “aggravated” felony,
  §1227(a)(2)(A)(iii), and lists it in the same subparagraph as “murder”
  and “rape,” §1101(a)(43)(A), suggesting that it encompasses only es-
  pecially egregious felonies. A different statute, 18 U.S. C. §2243,
  criminalizes “[s]exual abuse of a minor or ward.” Section 2243 was
  amended to protect anyone under age 16 in the same omnibus law
  that added sexual abuse of a minor to the INA, suggesting that Con-
  gress understood that phrase to cover victims under (but not over)
  age 16. Finally, a significant majority of state criminal codes set the
  age of consent at 16 for statutory rape offenses predicated exclusively
  on the age of the participants. Pp. 7–11.
     (e) This Court does not decide whether the generic crime of sexual
  abuse of a minor requires a particular age differential between the
  victim and the perpetrator or whether it encompasses sexual inter-
  course involving victims over 16 that is abusive because of the nature
  of the relationship between the participants. P. 11.
     (f) Because the statute, read in context, unambiguously forecloses
  the Board’s interpretation of sexual abuse of a minor, neither the rule
  of lenity nor Chevron deference applies. Pp. 11–12.
810 F.3d 1019, reversed.

   THOMAS, J., delivered the opinion of the Court, in which all other
Members joined, except GORSUCH, J., who took no part in the considera-
tion or decision of the case.
                       Cite as: 581 U. S. ____ (2017)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                   No. 16–54
                                  _________________


    JUAN ESQUIVEL-QUINTANA, PETITIONER v.

          JEFFERSON B. SESSIONS, III, 

             ATTORNEY GENERAL 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                                [May 30, 2017] 


  JUSTICE THOMAS delivered the opinion of the Court.
  The Immigration and Nationality Act (INA), 66 Stat.
163, as amended, provides that “[a]ny alien who is con-
victed of an aggravated felony after admission” to the
United States may be removed from the country by the
Attorney General. 8 U.S. C. §1227(a)(2)(A)(iii). One of
the many crimes that constitutes an aggravated felony
under the INA is “sexual abuse of a minor.”
§1101(a)(43)(A). A conviction for sexual abuse of a minor
is an aggravated felony regardless of whether it is for a
“violation of Federal or State law.” §1101(a)(43). The INA
does not expressly define sexual abuse of a minor.
  We must decide whether a conviction under a state
statute criminalizing consensual sexual intercourse be-
tween a 21-year-old and a 17-year-old qualifies as sexual
abuse of a minor under the INA. We hold that it does not.
                           I
   Petitioner Juan Esquivel-Quintana is a native and
citizen of Mexico. He was admitted to the United States
as a lawful permanent resident in 2000. In 2009, he
2            ESQUIVEL-QUINTANA v. SESSIONS

                     Opinion of the Court

pleaded no contest in the Superior Court of California to a
statutory rape offense: “unlawful sexual intercourse with a
minor who is more than three years younger than the
perpetrator,” Cal. Penal Code Ann. §261.5(c) (West 2014);
see also §261.5(a) (“Unlawful sexual intercourse is an act
of sexual intercourse accomplished with a person who is
not the spouse of the perpetrator, if the person is a mi-
nor”). For purposes of that offense, California defines
“minor” as “a person under the age of 18 years.” Ibid.
    The Department of Homeland Security initiated removal
proceedings against petitioner based on that conviction.
An Immigration Judge concluded that the conviction
qualified as “sexual abuse of a minor,” 8 U.S. C.
§1101(a)(43)(A), and ordered petitioner removed to Mexico.
The Board of Immigration Appeals (Board) dismissed his
appeal. 26 I. & N. Dec. 469 (2015). “[F]or a statutory rape
offense involving a 16- or 17-year-old victim” to qualify as
“ ‘sexual abuse of a minor,’ ” it reasoned, “the statute must
require a meaningful age difference between the victim
and the perpetrator.” Id., at 477. In its view, the 3-year
age difference required by Cal. Penal Code §261.5(c) was
meaningful. Id., at 477. Accordingly, the Board concluded
that petitioner’s crime of conviction was an aggravated
felony, making him removable under the INA. Ibid. A
divided Court of Appeals denied Esquivel-Quintana’s
petition for review, deferring to the Board’s interpretation
of sexual abuse of a minor under Chevron U. S. A. Inc. v.
Natural Resources Defense Council, Inc., 467 U.S. 837
(1984). 810 F.3d 1019 (CA6 2016); see also id., at 1027
(Sutton, J., concurring in part and dissenting in part). We
granted certiorari, 580 U. S. ___ (2016), and now reverse.
                             II
  Section 1227(a)(2)(A)(iii) makes aliens removable based
on the nature of their convictions, not based on their
actual conduct. See Mellouli v. Lynch, 575 U. S. ___, ___
                    Cite as: 581 U. S. ____ (2017)                   3

                         Opinion of the Court

(2015) (slip op., at 7). Accordingly, to determine whether
an alien’s conviction qualifies as an aggravated felony
under that section, we “employ a categorical approach by
looking to the statute . . . of conviction, rather than to the
specific facts underlying the crime.” Kawashima v. Holder,
565 U.S. 478, 483 (2012); see, e.g., Gonzales v. Duenas-
Alvarez, 549 U.S. 183, 186 (2007) (applying the categori-
cal approach set forth in Taylor v. United States, 495 U.S.
575 (1990), to the INA). Under that approach, we ask
whether “ ‘the state statute defining the crime of convic-
tion’ categorically fits within the ‘generic’ federal defini-
tion of a corresponding aggravated felony.” Moncrieffe v.
Holder, 569 U.S. 184, 190 (2013) (quoting Duenas-
Alvarez, supra, at 186). In other words, we presume that
the state conviction “rested upon . . . the least of th[e] acts”
criminalized by the statute, and then we determine
whether that conduct would fall within the federal defini-
tion of the crime. Johnson v. United States, 559 U.S. 133,
137 (2010); see also Moncrieffe, supra, at 191 (focusing “on
the minimum conduct criminalized by the state statute”).1
Petitioner’s state conviction is thus an “aggravated felony”
under the INA only if the least of the acts criminalized by
the state statute falls within the generic federal definition
of sexual abuse of a minor.
                           A
  Because Cal. Penal Code §261.5(c) criminalizes “unlaw-
ful sexual intercourse with a minor who is more than

——————
  1 Where  a state statute contains several different crimes that are
described separately, we employ what is known as the “modified
categorical approach.” See Gonzales v. Duenas-Alvarez, 549 U.S. 183,
187 (2007) (internal quotation marks omitted). Under that approach,
which is not at issue here, the court may review the charging docu-
ments, jury instructions, plea agreement, plea colloquy, and similar
sources to determine the actual crime of which the alien was convicted.
See ibid.
4            ESQUIVEL-QUINTANA v. SESSIONS

                     Opinion of the Court

three years younger than the perpetrator” and defines a
minor as someone under age 18, the conduct criminalized
under this provision would be, at a minimum, consensual
sexual intercourse between a victim who is almost 18 and
a perpetrator who just turned 21. Regardless of the actual
facts of petitioner’s crime, we must presume that his
conviction was based on acts that were no more criminal
than that. If those acts do not constitute sexual abuse of a
minor under the INA, then petitioner was not convicted of
an aggravated felony and is not, on that basis, removable.
  Petitioner concedes that sexual abuse of a minor under
the INA includes some statutory rape offenses. But he
argues that a statutory rape offense based solely on the
partners’ ages (like the one here) is “ ‘abuse’ ” “only when
the younger partner is under 16.” Reply Brief 2. Because
the California statute criminalizes sexual intercourse
when the victim is up to 17 years old, petitioner contends
that it does not categorically qualify as sexual abuse of a
minor.
                             B
   We agree with petitioner that, in the context of statutory
rape offenses that criminalize sexual intercourse based
solely on the age of the participants, the generic federal
definition of sexual abuse of a minor requires that the
victim be younger than 16. Because the California statute
at issue in this case does not categorically fall within that
definition, a conviction pursuant to it is not an aggravated
felony under §1101(a)(43)(A). We begin, as always, with
the text.
                            1
  Section 1101(a)(43)(A) does not expressly define sexual
abuse of a minor, so we interpret that phrase using the
normal tools of statutory interpretation. “Our analysis
begins with the language of the statute.” Leocal v. Ash-
                  Cite as: 581 U. S. ____ (2017)            5

                      Opinion of the Court

croft, 543 U.S. 1, 8 (2004); see also Lopez v. Gonzales, 549
U.S. 47, 53 (2006) (“The everyday understanding of ” the
term used in §1101 “should count for a lot here, for the
statutes in play do not define the term, and so remit us to
regular usage to see what Congress probably meant”).
   Congress added sexual abuse of a minor to the INA in
1996, as part of a comprehensive immigration reform act.
See Illegal Immigration Reform and Immigrant Responsi-
bility Act of 1996, §321(a)(i), 110 Stat. 3009–627. At that
time, the ordinary meaning of “sexual abuse” included “the
engaging in sexual contact with a person who is below a
specified age or who is incapable of giving consent because
of age or mental or physical incapacity.”           Merriam-
Webster’s Dictionary of Law 454 (1996). By providing that
the abuse must be “of a minor,” the INA focuses on age,
rather than mental or physical incapacity. Accordingly, to
qualify as sexual abuse of a minor, the statute of convic-
tion must prohibit certain sexual acts based at least in
part on the age of the victim.
   Statutory rape laws are one example of this category of
crimes. Those laws generally provide that an older person
may not engage in sexual intercourse with a younger
person under a specified age, known as the “age of con-
sent.” See id., at 20 (defining “age of consent” as “the age
at which a person is deemed competent by law to give
consent esp. to sexual intercourse” and cross-referencing
“statutory rape”). Many laws also require an age differen-
tial between the two partners.
   Although the age of consent for statutory rape purposes
varies by jurisdiction, see infra, at 9, reliable dictionaries
provide evidence that the “generic” age—in 1996 and
today—is 16. See B. Garner, A Dictionary of Modern
Legal Usage 38 (2d ed. 1995) (“Age of consent, usu[ally] 16,
denotes the age when one is legally capable of agreeing . . .
to sexual intercourse” and cross-referencing “statutory
rape”); Black’s Law Dictionary 73 (10th ed. 2014) (noting
6            ESQUIVEL-QUINTANA v. SESSIONS

                     Opinion of the Court

that the age of consent is “usu[ally] defined by statute as
16 years”).
                              2
    Relying on a different dictionary (and “sparse” legisla-
tive history), the Government suggests an alternative
“ ‘everyday understanding’ ” of “sexual abuse of a minor.”
Brief for Respondent 16–17 (citing Black’s Law Dictionary
1375 (6th ed. 1990)). Around the time sexual abuse of a
minor was added to the INA’s list of aggravated felonies,
that dictionary defined “[s]exual abuse” as “[i]llegal sex
acts performed against a minor by a parent, guardian,
relative, or acquaintance,” and defined “[m]inor” as “[a]n
infant or person who is under the age of legal competence,”
which in “most states” was “18.” Id., at 997, 1375. “ ‘Sex-
ual abuse of a minor,’ ” the Government accordingly con-
tends, “most naturally connotes conduct that (1) is illegal,
(2) involves sexual activity, and (3) is directed at a person
younger than 18 years old.” Brief for Respondent 17.
    We are not persuaded that the generic federal offense
corresponds to the Government’s definition. First, the
Government’s proposed definition is flatly inconsistent
with the definition of sexual abuse contained in the very
dictionary on which it relies; the Government’s proposed
definition does not require that the act be performed “by a
parent, guardian, relative, or acquaintance.” Black’s Law
Dictionary 1375 (6th ed. 1990) (emphasis added). In any
event, as we explain below, offenses predicated on a spe-
cial relationship of trust between the victim and offender
are not at issue here and frequently have a different age
requirement than the general age of consent. Second, in
the context of statutory rape, the prepositional phrase “of
a minor” naturally refers not to the age of legal compe-
tence (when a person is legally capable of agreeing to a
contract, for example), but to the age of consent (when a
person is legally capable of agreeing to sexual intercourse).
                 Cite as: 581 U. S. ____ (2017)            7

                     Opinion of the Court

Third, the Government’s definition turns the categorical
approach on its head by defining the generic federal of-
fense of sexual abuse of a minor as whatever is illegal
under the particular law of the State where the defendant
was convicted. Under the Government’s preferred ap-
proach, there is no “generic” definition at all. See Taylor,
495 U.S., at 591 (requiring “a clear indication that . . .
Congress intended to abandon its general approach of
using uniform categorical definitions to identify predicate
offenses”); id., at 592 (“We think that ‘burglary’ in §924(e)
must have some uniform definition independent of the
labels employed by the various States’ criminal codes”).
                             C
  The structure of the INA, a related federal statute, and
evidence from state criminal codes confirm that, for a
statutory rape offense to qualify as sexual abuse of a
minor under the INA based solely on the age of the partic-
ipants, the victim must be younger than 16.
                              1
   Surrounding provisions of the INA guide our interpreta-
tion of sexual abuse of a minor. See A. Scalia & B. Garner,
Reading Law: The Interpretation of Legal Texts 167
(2012). This offense is listed in the INA as an “aggravated
felony.” 8 U.S. C. §1227(a)(2)(A)(iii) (emphasis added).
“An ‘aggravated’ offense is one ‘made worse or more seri-
ous by circumstances such as violence, the presence of a
deadly weapon, or the intent to commit another crime.’ ”
Carachuri-Rosendo v. Holder, 560 U.S. 563, 574 (2010)
(quoting Black’s Law Dictionary 75 (9th ed. 2009)). More-
over, the INA lists sexual abuse of a minor in the same
subparagraph as “murder” and “rape,” §1101(a)(43)(A)—
among the most heinous crimes it defines as aggravated
felonies. §1227(a)(2)(A)(iii). The structure of the INA
therefore suggests that sexual abuse of a minor encom-
8              ESQUIVEL-QUINTANA v. SESSIONS

                       Opinion of the Court

passes only especially egregious felonies.
   A closely related federal statute, 18 U.S. C. §2243,
provides further evidence that the generic federal defini-
tion of sexual abuse of a minor incorporates an age of
consent of 16, at least in the context of statutory rape
offenses predicated solely on the age of the participants.
Cf. Leocal, 543 U.S., at 12–13, n. 9 (concluding that Con-
gress’ treatment of 18 U.S. C. §16 in an Act passed “just
nine months earlier” provided “stron[g] suppor[t]” for our
interpretation of §16 as incorporated into the INA); Pow-
erex Corp. v. Reliant Energy Services, Inc., 551 U.S. 224,
232 (2007). Section 2243, which criminalizes “[s]exual
abuse of a minor or ward,” contains the only definition of
that phrase in the United States Code. As originally
enacted in 1986, §2243 proscribed engaging in a “sexual
act” with a person between the ages of 12 and 16 if the
perpetrator was at least four years older than the victim.
In 1996, Congress expanded §2243 to include victims who
were younger than 12, thereby protecting anyone under
the age of 16. §2243(a); see also §2241(c). Congress did
this in the same omnibus law that added sexual abuse of a
minor to the INA, which suggests that Congress under-
stood that phrase to cover victims under age 16.2 See
Omnibus Consolidated Appropriations Act, 1997, §§121(7),
321,110 Stat. 3009–31, 3009–627.
   Petitioner does not contend that the definition in
§2243(a) must be imported wholesale into the INA, Brief
for Petitioner 17, and we do not do so. One reason is that
the INA does not cross-reference §2243(a), whereas many
other aggravated felonies in the INA are defined by cross-
reference to other provisions of the United States Code,
——————
  2 To eliminate a redundancy, Congress later amended §2243(a) to

revert to the pre-1996 language. See Protection of Children From
Sexual Predators Act of 1998, §301(b), 112 Stat. 2979. That amend-
ment does not change Congress’ understanding in 1996, when it added
sexual abuse of a minor to the INA.
                  Cite as: 581 U. S. ____ (2017)            9

                      Opinion of the Court

see, e.g., §1101(a)(43)(H) (“an offense described in section
875, 876, 877, or 1202 of Title 18 (relating to the demand
for or receipt of ransom)”). Another is that §2243(a) re-
quires a 4-year age difference between the perpetrator and
the victim. Combining that element with a 16-year age of
consent would categorically exclude the statutory rape
laws of most States. See Brief for Respondent 34–35; cf.
Taylor, 495 U.S., at 594 (declining to “constru[e] ‘burglary’
to mean common-law burglary,” because that “would come
close to nullifying that term’s effect in the statute,” since
“few of the crimes now generally recognized as burglaries
would fall within the common-law definition”). Accordingly,
we rely on §2243(a) for evidence of the meaning of sexual
abuse of a minor, but not as providing the complete or
exclusive definition.
                              2
  As in other cases where we have applied the categorical
approach, we look to state criminal codes for additional
evidence about the generic meaning of sexual abuse of a
minor. See Taylor, 495 U.S., at 598 (interpreting “‘bur-
glary’” under the Armed Career Criminal Act of 1984 accord-
ing to “the generic sense in which the term is now used in
the criminal codes of most States”); Duenas-Alvarez, 549
U.S., at 190 (interpreting “theft” in the INA in the same
manner). When “sexual abuse of a minor” was added to
the INA in 1996, thirty-one States and the District of
Columbia set the age of consent at 16 for statutory rape
offenses that hinged solely on the age of the participants.
As for the other States, one set the age of consent at 14;
two set the age of consent at 15; six set the age of consent
at 17; and the remaining ten, including California, set the
age of consent at 18. See Appendix, infra; cf. ALI, Model
Penal Code §213.3(1)(a) (1980) (in the absence of a special
relationship, setting the default age of consent at 16 for
10              ESQUIVEL-QUINTANA v. SESSIONS

                          Opinion of the Court

the crime of “[c]orruption of [m]inors”).3 A significant
majority of jurisdictions thus set the age of consent at 16
for statutory rape offenses predicated exclusively on the
age of the participants.
    Many jurisdictions set a different age of consent for
offenses that include an element apart from the age of the
participants, such as offenses that focus on whether the
perpetrator is in some special relationship of trust with
the victim. That was true in the two States that had
offenses labeled “sexual abuse of a minor” in 1996. See
Alaska Stat. §11.41.438 (1996) (age of consent for third-
degree “sexual abuse of a minor” was 16 generally but 18
where “the offender occupie[d] a position of authority in
relation to the victim”); Me. Rev. Stat. Ann., Tit. 17–A,
§254(1) (1983), as amended by 1995 Me. Laws p. 123 (age
of consent for “[s]exual abuse of minors” was 16 generally
but 18 where the victim was “a student” and the offender
was “a teacher, employee or other official in the . . . school
. . . in which the student [was] enrolled”). And that is true
in four of the five jurisdictions that have offenses titled
“sexual abuse of a minor” today. Compare, e.g., D. C. Code
§§22–3001 (2012), 22–3008 (2016 Cum. Supp.) (age of
consent is 16 in the absence of a significant relationship)
with §22–3009.01 (age of consent is 18 where the offender
“is in a significant relationship” with the victim); see also
Brief for Respondent 31 (listing statutes with that title).
Accordingly, the generic crime of sexual abuse of a minor
may include a different age of consent where the perpetra-
tor and victim are in a significant relationship of trust. As
——————
   3 The Government notes that this sort of multijurisdictional analysis

can “be useful insofar as it helps shed light on the ‘common understand-
ing and meaning’ of the federal provision being interpreted,” but that it
is not required by the categorical approach. Brief for Respondent 23–25
(quoting Perrin v. United States, 444 U.S. 37, 45 (1979)). We agree. In
this case, state criminal codes aid our interpretation of “sexual abuse of
a minor” by offering useful context.
                 Cite as: 581 U. S. ____ (2017)         11

                     Opinion of the Court

relevant to this case, however, the general consensus from
state criminal codes points to the same generic definition
as dictionaries and federal law: Where sexual intercourse
is abusive solely because of the ages of the participants,
the victim must be younger than 16.
                              D
   The laws of many States and of the Federal Government
include a minimum age differential (in addition to an age
of consent) in defining statutory rape. We need not and do
not decide whether the generic crime of sexual abuse of a
minor under 8 U.S. C. §1101(a)(43)(A) includes an addi-
tional element of that kind. Petitioner has “show[n] some-
thing special about California’s version of the doctrine”—
that the age of consent is 18, rather than 16—and needs
no more to prevail. Duenas-Alvarez, supra, at 191. Ab-
sent some special relationship of trust, consensual sexual
conduct involving a younger partner who is at least 16
years of age does not qualify as sexual abuse of a minor
under the INA, regardless of the age differential between
the two participants. We leave for another day whether
the generic offense requires a particular age differential
between the victim and the perpetrator, and whether the
generic offense encompasses sexual intercourse involving
victims over the age of 16 that is abusive because of the
nature of the relationship between the participants.
                             III
   Finally, petitioner and the Government debate whether
the Board’s interpretation of sexual abuse of a minor is
entitled to deference under Chevron, 467 U.S. 837. Peti-
tioner argues that any ambiguity in the meaning of this
phrase must be resolved in favor of the alien under the
rule of lenity. See Brief for Petitioner 41–45. The Gov-
ernment responds that ambiguities should be resolved by
deferring to the Board’s interpretation. See Brief for
12           ESQUIVEL-QUINTANA v. SESSIONS

                     Opinion of the Court

Respondent 45–53. We have no need to resolve whether
the rule of lenity or Chevron receives priority in this case
because the statute, read in context, unambiguously fore-
closes the Board’s interpretation. Therefore, neither the
rule of lenity nor Chevron applies.
                       *    *    *
   We hold that in the context of statutory rape offenses
focused solely on the age of the participants, the generic
federal definition of “sexual abuse of a minor” under
§1101(a)(43)(A) requires the age of the victim to be less
than 16. The judgment of the Court of Appeals, accordingly,
is reversed.
                                           It is so ordered.

  JUSTICE GORSUCH took no part in the consideration or
decision of this case.
                  Cite as: 581 U. S. ____ (2017)            13

                      Opinion
                 Appendix      of the of
                          to opinion  Court
                                         the Court 


                          APPENDIX


These tables list offenses criminalizing sexual intercourse
solely because of the age of the participants. The tables
are organized according to the statutory age of consent as
of September 30, 1996—the date “sexual abuse of a minor”
was added to the INA.


                           14 Years

                                   Haw. Rev. Stat.
Hawaii
                                   §707–730(1)(b) (1993)


                           15 Years

                                   Colo. Rev. Stat.
Colorado
                                   §18–3–403(1)(e) (1997)
                                   S. C. Code Ann.
South Carolina
                                   §16–3–655(2) (1985)


                           16 Years

                                   Ala. Code §§13A–6–62(a)(1),
Alabama
                                   13A–6–70(c)(1) (1994)
                                   Alaska Stat.
Alaska
                                   §11.41.436(a)(1) (1996)
                                   Ark. Code Ann. §§5–14–
Arkansas
                                   106(a), 5–14–107(a) (1997)
                                   Conn. Gen. Stat. §53a–
Connecticut
                                   71(a)(1) (1995)
                                   Del. Code Ann., Tit. 11,
Delaware
                                   §773(2) (1995)
14           ESQUIVEL-QUINTANA v. SESSIONS

                     Opinion
                Appendix      of the of
                         to opinion  Court
                                        the Court

                                 D. C. Code §§22–4101(3),
District of Columbia
                                 22–4108 (1996)
                                 Ga. Code Ann. §16–6–3(a)
Georgia
                                 (1996)
Indiana                          1998 Ind. Acts §8, p. 774
                                 Iowa Code §709.4(2) (1987),
Iowa                             as amended by 1994 Iowa
                                 Acts p. 290
                                 Kan. Stat. Ann. §21–
Kansas
                                 3504(a)(1) (1995)
                                 Ky. Rev. Stat. Ann.
Kentucky                         §§510.020(3)(a),
                                 510.060(1)(b) (Lexis 1990)
                                 Me. Rev. Stat. Ann., Tit.
                                 17–A, §254(1) (1983), as
Maine
                                 amended by 1995 Me. Laws
                                 p. 123
                                 Md. Ann. Code, Art. 27,
Maryland                         §§464B(a)(4), (5),
                                 464C(a)(2), (3) (1996)
                                 Mass. Gen. Laws, ch. 265,
Massachusetts
                                 §23 (1992)
                                 Mich. Comp. Laws
                                 §750.520d(1)(a) (1991), as
Michigan
                                 amended by 1996 Mich.
                                 Pub. Acts p. 393
                                 Minn. Stat. §609.344.1(b)
Minnesota
                                 (1996)
                                 Mont. Code Ann. §§45–5–
Montana                          501(1)(b)(iii), 45–5–
                                 503(3)(a) (1995)
                                 Neb. Rev. Stat. §28–319(1)
Nebraska
                                 (1994 Cum. Supp.)
                  Cite as: 581 U. S. ____ (2017)             15

                      Opinion
                 Appendix      of the of
                          to opinion  Court
                                         the Court

                                  Nev. Rev. Stat.
Nevada                            §§200.364(3), 200.368
                                  (1997)
                                  N. H. Rev. Stat. Ann. §632–
New Hampshire
                                  A:3(II) (1986)
                                  N. J. Stat. Ann. §2C:14–
New Jersey
                                  2(c)(5) (West 1995)
                                  N. C. Gen. Stat. Ann. §14–
North Carolina
                                  27.7A (1998 Cum. Supp.)
                                  Ohio Rev. Code Ann.
Ohio
                                  §2907.04(A) (Lexis 1996)
                                  Okla. Stat., Tit. 21,
                                  §1111(A)(1) (1983), as
Oklahoma
                                  amended by 1995 Okla.
                                  Sess. Laws ch. 22, §1, p. 119
                                  18 Pa. Cons. Stat. §3122.1,
Pennsylvania                      added by 1995 Pa. Laws
                                  985, §5, p. 987
Rawle I. Gen. Laws §11–37–6
Rhode Island
                                  (1994)
                                  S. D. Codified Laws §22–
South Dakota
                                  22–1(5) (1998)
Utah                              1983 Utah Laws ch. 88, §16
                                  Vt. Stat. Ann., Tit. 13,
Vermont
                                  §3252(a)(3) (1998)
                                  Wash. Rev. Code
Washington
                                  §9A.44.079 (1994)
                                  W. Va. Code Ann. §§61–8B–
West Virginia                     2(c)(1), 61–8B–5(a)(2) (Lexis
                                  1997)
                                  Wyo. Stat. Ann. §6–2–
Wyoming
                                  304(a)(i) (1997)
16            ESQUIVEL-QUINTANA v. SESSIONS

                     Opinion
                Appendix      of the of
                         to opinion  Court
                                        the Court

                          17 Years

                                 Ill. Comp. Stat., ch. 720,
Illinois                         §§5/12–15(b)–(c), 5/12–16(d)
                                 (West 1996)
                                 La. Rev. Stat. Ann.
                                 §14:80(A)(1) (West 1986), as
Louisiana
                                 amended by 1995 La. Acts
                                 no. 241, p. 670
                                 Mo. Rev. Stat. §566.034
Missouri
                                 (1994)
                                 N. M. Stat. Ann. §30–9–
New Mexico                       11(F), as amended by 1995
                                 N. M. Laws ch. 159, p. 1414
                                 N. Y. Penal Law Ann.
New York                         §§130.05(3)(a), 130.20(1),
                                 130.25(2) (West 1998)
                                 Tex. Penal Code Ann.
Texas                            §§22.011(a)(2), (c)(1) (West
                                 1994)


                          18 Years

                                 Ariz. Rev. Stat. Ann. §13–
Arizona
                                 1405(A) (1989)
                                 Cal. Penal Code Ann.
California
                                 §261.5(a) (West Supp. 1998)
Florida                          Fla. Stat. §794.05(1) (1991)
                                 Idaho Code Ann.
Idaho
                                 §18–6101(1) (Supp. 1996)
                                 Miss. Code Ann. §97–3–67
Mississippi
                                 (Supp. 1993)
                Cite as: 581 U. S. ____ (2017)          17

                    Opinion
               Appendix      of the of
                        to opinion  Court
                                       the Court

                                N. D. Cent. Code Ann.
North Dakota                    §12.1–20–05 (Supp. 1983);
                                §14–10–01 (1997)
                                Ore. Rev. Stat.
Oregon                          §§163.315(1), 163.435(1),
                                163.445(1) (1997)
                                Tenn. Code Ann.
Tennessee
                                §39–13–506(a) (Supp. 1996)
                                Va. Code Ann. §18.2–371
Virginia
                                (1996)
                                Wis. Stat. §§948.01(1),
Wisconsin
                                948.09 (1993–1994)